The plaintiff obtained a final judgment of divorce from the defendant on February 17, 1933. The decree provided that the defendant have the custody of the three children, and the plaintiff was directed to pay seventeen dollars and fifty cents per week for their support. One of the children (Morris) became twenty-one years of age on June 3, 1938, and the plaintiff moved for a reduction of alimony of five dollars and fifty cents a week on the ground that he was now emancipated. The opposing affidavits stated nothing but conclusions. The record does not show that this son has any physical or mental disability, but that he is employed; and that the defendant has property and means. Order denying motion reversed on the law and the facts, without costs, motion granted and alimony reduced to the sum of twelve dollars a week, commencing on July 12, 1938, on the authority of Hoisted v. Halsted (228 App, Div. 298). Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.